Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 01/08/2021.
Allowable Subject Matter
3. Claims 1, 7 and 17 are allowed.
4. Claims 2-6, 8-16, 18-32 are allowed as being dependent on the independent claim.
5. Applicant’s arguments filed with the office on 01/08/2021 were fully considered and found to be persuasive.
6. The following is an examiner's statement of reasons for allowance: The closest prior art of record David et al (US 2016/0123771 A1) teaches, a magnetic field sensor for measuring movement of a target object, the movement in an x-z plane within x-y-z Cartesian coordinates with x, y, and z orthogonal axes, a tangent to a direction of movement of a surface of the target object proximate to the magnetic field sensor substantially parallel to the x axis, includes a substrate having a major planar surface within about twenty degrees of parallel to the x-z plane. The magnetic field sensor also includes a plurality of magnetic field sensing elements disposed upon the major planar surface of the substrate. Each one of the plurality of magnetic field sensing elements has a major response axis substantially parallel to the major planar surface of the substrate. The plurality of magnetic field sensing elements is configured to generate a respective plurality of magnetic field signals.

The cited prior art does not teach or suggest “A magnetic field sensor for measuring movement of a ferromagnetic object, ……… the magnetic field sensor comprising: a substrate having a major planar surface within forty-five degrees of parallel to the x-y plane; ……and wherein a straight line perpendicular to the major planar surface of the substrate does not intersect the ferromagnetic object and does not intersect the magnet; ……. the one or more magnetic field sensing elements configured to generate one or more respective magnetic field signals” (as recited in independent claim 1), and
“A magnetic field sensor for measuring movement of a ferromagnetic object,……the magnetic field sensor comprising: a substrate having a major planar surface within forty-five degrees of parallel to the x-y plane; a magnet disposed proximate to the substrate, …….the magnet comprising a cavity therein, wherein the substrate is disposed within the cavity, and wherein a straight line perpendicular to the major planar surface of the substrate does not intersect the ferromagnetic object but does intersect the magnet; and a-one or more magnetic field sensing elements disposed upon the major planar surface of the substrate, the one or more 
“A magnetic field sensor for measuring movement of a ferromagnetic object… the magnetic field sensor comprising: a substrate having a major planar surface within forty-five degrees of parallel to the x-y plane; a magnet disposed proximate to the substrate, …… the magnet comprising a cavity therein, wherein the substrate is disposed within the cavity, and wherein a straight line perpendicular to the major planar surface of the substrate does not intersect the ferromagnetic object; and first and second magnetic field sensing elements disposed upon the major planar surface of the substrate, the first and second magnetic field sensing elements having respective major response axes parallel to the x-axis or parallel to the y-axis the first and second magnetic field sensing elements configured to generate first and second magnetic field signals, respectively, wherein a straight line intersecting the first and second magnetic field sensing elements does not intersect the ferromagnetic object.” (as recited in the independent claim 17).
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH RAJAPUTRA/
Patent Examiner, Art Unit 2858  

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858